To the Members of the Senate
State House
Montgomery, Alabama
Dear Senators:
We are in receipt of Senate Resolution 164, by which you have requested our advisory opinion on the constitutionality of S.B. 668, a bill now pending before the legislature. This bill would provide monies out of the Alabama Special Educational Trust Fund to fund numerous non-state agencies.
Senate Resolution 164 reads as follows:
“BE IT RESOLVED BY THE SENATE OF THE ALABAMA LEGISLATURE, That we respectfully request the Honorable Chief Justice and Associate Justices of the Supreme Court, or a majority of them, to give this body their written opinions on the following important constitutional questions which have arisen concerning the pending bill SB 668, copies of which are attached to this resolution and made a part hereof by reference.
“1. Section 45 of the Constitution of 1901 refers to ‘general appropriation bills.’ Is SB 668 a general appropriation bill as said term is used in Section 45 and therefore excepted from the provisions of Section 45 requiring that ‘each law *514shall contain but one subject, which shall be clearly expressed in its title’?
“2. Does SB 668 violate the provision of Section 45 which requires that ‘each law shall contain but one subject, which shall be clearly expressed in its title’?
“3. Does SB 668 violate Section 71 of the Constitution of 1901 which requires that all appropriations, other than appropriations in the general appropriation bill, shall be made by separate bills, each embracing but one subject?
“RESOLVED FURTHER, That the Secretary of the Senate is hereby directed to send sufficient true copies of said pending bill to the Clerk of the Supreme Court of Alabama, and to transmit this request to the Justices of the Supreme Court forthwith upon adoption of this resolution.”
Senate Bill 668 and S.B. 667 (the subject of Opinion of the Justices No. 326, 511 So.2d 174 (Ala.1987)), are the same except that the title of S.B. 668 does not specify the non-state agencies to which appropriations are being made. We find that this is a distinction without a difference; therefore, the answer to question number one is no. The answer to question number two is yes, and the answer to question number three is yes. See Opinion of the Justices No. 326, 511 So.2d 174 (Ala.1987).
QUESTIONS ANSWERED.
Respectfully submitted,
C.C. TORBERT, Jr. Chief Justice HUGH MADDOX RICHARD L. JONES RENEAU P. ALMON JANIE L. SHORES SAM A. BEATTY OSCAR W. ADAMS, Jr. J. GORMAN HOUSTON, Jr. HENRY B. STEAGALL, II Justices